Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:  Hollingsworth et al. (US 2019/0283632), Akaike et al. (US 2019/0135136), Sasaki et al. (US 2018/0201162) and Fujimoto (JP 2007/237804) collectively teach seats able to be moved forward and rearward with each seat including a seat surface portion configured to be sat on by a sitting person and switched between a first raised posture and a second sitting posture.  However, the prior art at least fails to teach a controller which adjusts the seat between the postures and is able to cause a changing instructor to instruct a sitting person in a seat determined to be in the first posture to leave the seat and change the seat surface portion to the second posture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636